Citation Nr: 0429208	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-35 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for varicose 
veins in the left leg, currently assigned a zero percent 
rating.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO denied entitlement to a 
disability rating in excess of zero percent for varicose 
veins in the veteran's left leg.  The veteran perfected an 
appeal of this decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's February 2004 VA medical examination indicates 
the examiner would perform further tests on the veteran's 
lower extremities including an electromyogram (EMG), 
ultrasound, and study of his ankle brachial indices to 
evaluate the vessels in his leg.  The reports from these 
tests do not appear to have been associated with the 
veteran's claims file.  

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO should obtain the results of 
the EMG, ultrasound, and brachial 
indices of the left lower extremity 
ordered on the February 2004 VA 
examination.  These results should be 
associated with the claims file.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should re-adjudicate the issues on 
appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and be given the opportunity to 
respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



















